Exhibit 99.1 Contact: Dennis Story Beverly McDonald Chief Financial Officer Senior Director,CorporateMarketing Manhattan Associates, Inc. Manhattan Associates, Inc. 770-955-7070 678-597-6528 dstory@manh.com bmcdonald@manh.com Manhattan Associates Reports Record Fourth Quarter and Full Year 2016 Performance ATLANTA – January 31, 2017 – Leading Supply Chain Commerce Solutions provider Manhattan Associates, Inc. (NASDAQ: MANH) today reported record Q4 GAAP diluted earnings per share for the fourth quarter ended December31, 2016 of $0.42 compared to $0.36 in Q4 2015, on record Q4 license revenue of $22.1 million and record Q4 total revenue of $147.6 million. Non-GAAP adjusted diluted earnings per share for Q4 2016 was a Q4 record of $0.46 compared to $0.39 in Q4 2015. “We posted solid fourth quarter and full year financial results marking our 5th consecutive year of record revenue and earnings per share performance. As important, we are very pleased with our strong Q4 and 2nd half license momentum exiting 2016. Demand for our omni-channel, store and distribution management solutions continues to be solid and our associates continue to execute very well serving our customers,” said Eddie Capel, Manhattan Associates President and CEO. “Despite persistent global macro sluggishness and near-term services revenue headwinds, we significantly strengthened our company in 2016 and improved our market leadership position. We are bullish on the market opportunity ahead of us and continue to place significant energy and investment into developing and advancing the world’s leading suite of Supply Chain Commerce solutions to extend our market leadership in 2017 and beyond.” FOURTH QUARTER 2: • GAAP diluted earnings per share was $0.42 in Q4 2016, compared to $0.36 in Q4 2015. • Adjusted diluted earnings per share, a non-GAAP measure, was $0.46 in Q4 2016, compared to $0.39 in Q4 2015. • Consolidated total revenue was $147.6 million in Q4 2016, compared to $141.4 million in Q4 2015. License revenue was $22.1 million in Q4 2016, compared to $20.4 million in Q4 2015. • GAAP operating income was $45.4 million in Q4 2016, compared to $39.5 million in Q4 2015. • Adjusted operating income, a non-GAAP measure, was $49.7 million in Q4 2016, compared to $43.1 million in Q4 2015. • Cash flow from operations was $37.8 million in Q4 2016, compared to $36.1 million in Q4 2015. Days Sales Outstanding was 63 days at December 31, 2016, compared to 60 days at September 30, 2016. • Cash and investments totaled $95.6 million at December 31, 2016, compared to $110.8 million at September 30, 2016. • During the three months ended December 31, 2016, the Company repurchased 957,470 shares of Manhattan Associates common stock under the share repurchase program authorized by the Board of Directors, for a total investment of $49.9 million. In January 2017, the Board of Directors authorized the Company to repurchase up to an aggregate of $50 million of the Company’s common stock. FULL YEAR 2: • GAAP diluted earnings per share for the twelve months ended December31, 2016 was a record $1.72, compared to $1.40 for the twelve months ended December31, 2015. • Adjusted diluted earnings per share, a non-GAAP measure, was a record $1.87 for the twelve months ended December31, 2016, compared to $1.52 for the twelve months ended December31, 2015. • Consolidated revenue for the twelve months ended December31, 2016, was a record $604.6 million, compared to $556.4 million for the twelve months ended December31, 2015. License revenue was a record $85.0 million for the twelve months ended December31, 2016, compared to $78.6 million for the twelve months ended December31, 2015. • GAAP operating income was a record $194.3 million for the twelve months ended December31, 2016, compared to $161.4 million for the twelve months ended December31, 2015. • Adjusted operating income, a non-GAAP measure, was a record $210.7 million for the twelve months ended December31, 2016, compared to $176.4 million for the twelve months ended December31, 2015. • Cash flow from operations was a record $139.3 million in the twelve months ended December31, 2016, compared to $120.2 million in the twelve months ended December31, 2015. • During the twelve months ended December31, 2016, the Company repurchased 2,821,488 shares of Manhattan Associates common stock under the share repurchase program authorized by the Board of Directors, for a total investment of $158.4 million. SALES ACHIEVEMENTS: • Recognized license revenue of $1.0 million or more on seven new contracts during Q4 2016. • Completed software license wins with new customers such as: Autozone, Blokker, China Logistics, Guzman Gastronomia, Kurt Geiger, Milan Supply Chain Solutions, Sonae and The Warehouse Limited. • Expanded relationships with existing customers such as: Alidi, Alloga, Aramark Uniform, Avery Dennison, Buffalo Hospital Supply, Cdiscount, Coach, Costa del Mar, Cotton On, Custom Goods, DICK’S Sporting Goods, Eram, Evine, Federal-Mogul, Fedway, Genco, Gold City Footwear, Goodman, Groupe Dynamite, Harng Central Department Stores, Hastings Deering, Hibbett Sports, Hot Topic, ID Logistics, Leroy Merlin, Northern Safety, Oatey, Olympus, Papa John’s, Redmart, Republic National Distributing Company, Ryder Integrated Logistics, Shaw Industries, Southern Glazer’s Wine & Spirits, STD Petrovich, The Honest Company, Tommy Bahama, Uniform Advantage, United Natural Foods, UPS Supply Chain, US Foods and Vitamin Shoppe. 2017 GUIDANCE Manhattan Associates provides the following revenue and diluted earnings per share guidance for the full year 2017: Guidance Range - 2017 Full Year ($'s in millions, except EPS) $ Range % Growth Range Total revenue 3% 5% Diluted earnings per share (EPS): GAAP EPS 1% 3% Adjusted EPS(1) 1% 3% (1) Adjusted EPS is a Non-GAAP measure which excludes the impact of equity-based compensation and acquisition-related costs, and the related income tax effects of both. Manhattan Associates currently intends to publish, in each quarterly earnings release, certain expectations with respect to future financial performance. Those statements, including the guidance provided above, are forward looking. Actual results may differ materially. Those statements, including the guidance provided above, do not reflect the potential impact of mergers, acquisitions or other business combinations that may be completed after the date of the release.
